Citation Nr: 0842696	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over this claim is with 
the RO in Portland, Oregon.


FINDING OF FACT

Right ear hearing loss is manifested, at most, by an average 
puretone threshold of 56 decibels with speech discrimination 
of 92 percent; left ear hearing loss is manifested, at most, 
by an average puretone threshold of 60 decibels with speech 
discrimination of 96 percent. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2;  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Veterans Appeal (now the U.S Court of Appeals for Veterans 
Claims and hereinafter referred to as the Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been contested, 
it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased evaluation 
claims.

Service connection for bilateral hearing loss was established 
in an August 2005 rating decision and a noncompensable (0 
percent) evaluation was assigned.  That evaluation remained 
in place until the veteran filed his current claim for an 
increased rating, in June 2007.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008), 
states that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are the January 2005 results of audiological 
testing from a private health care professional.  These 
results are in graphical rather than numerical format and the 
Board is not permitted to interpret audiological test results 
in graphical format.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
Regardless, these private audiological test results are 
inadequate for VA rating purposes because there is no 
indication that speech recognition scores were based on the 
Maryland CNC Test.  See 38 C.F.R.  38 C.F.R. § 4.85(a).  
Hence, even if the Board requested the interpretation of the 
graphical results by a medical professional, the lack of 
Maryland CNC testing renders use of those test results 
improper for evaluation purposes.  In any event, the results 
available do not indicate significant differences between the 
evaluation below. 

Controlling in this case are results from a VA audiological 
evaluation conducted in May 2005.  On the audiological 
evaluation in May 2005, puretone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
65
60
60
56
LEFT
40
75
60
65
60

Application of Table VI results in an assignment of Roman 
Numeral I for the right ear and Roman Numeral II for the left 
ear.  Application of Table VII results in a "0" percent or 
non-compensable evaluation under 38 C.F.R. § 4.85.  
Accordingly, the veteran's bilateral hearing loss does not 
warrant a compensable rating.  Furthermore, the audiometric 
test results do not fall into one of the exceptional patterns 
of hearing loss stated in 38 C.F.R. § 4.86.  

In his substantive appeal, dated June 2007, the veteran 
disagreed with the findings of the VA audiological 
examination conducted in May 2005.  Specifically, the veteran 
contended that conducting an audiological evaluation in a 
sound-proof room produced an inaccurate evaluation of his 
hearing loss disability.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
veteran challenged the VA's policy of conducting audiological 
testing in a sound-controlled room.  In rejecting the 
veteran's challenge, the Court noted that:

[T]he appellant has offered no expert 
medical evidence demonstrating that an 
audiometry test conducted in a sound-
controlled room produces inaccurate, 
misleading, or clinically unacceptable 
test results.  Nor has the appellant 
offered any expert medical evidence 
demonstrating that an alternative 
testing method exists and that this 
method is in use by the general medical 
community.  The appellant has simply 
offered his own unsubstantiated lay 
opinion as to the impropriety of this 
testing method.  The Court will not 
invalidate the Secretary's chosen 
policy on this basis.

Id. at 454.

As in Martinak, the veteran in this case has simply offered 
his own unsubstantiated opinion that the audiological testing 
he received did not accurately measure his disability.  He 
has not provided the Board with any medical evidence that his 
test was inaccurate or with results from an alternative form 
of audiological testing which he believes are more 
representative of his degree of impairment.  The hearing test 
is simply a basis to evaluate the nature and extent of the 
veteran's hearing loss in an objective manner.  The testing 
does not suggest that the veteran does not have some problems 
with his hearing, simply that the current hearing loss does 
not provide a basis to grant compensation at this level of 
hearing loss.  The Board has reviewed the treatment records, 
but finds no basis to award the veteran a higher evaluation.

The Board does not find evidence that the veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the entire appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  As such, the claim for a 
compensable evaluation for bilateral hearing loss must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23, 353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A. § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating, and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the veteran is challenging the initial evaluation 
assigned for hearing loss.  There has been no "increased 
rating claim."  Rather, there has been only one claim as to 
the veteran's hearing loss disability, the original claim in 
which the veteran sought to establish service connection and 
receive compensation for this disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The VCAA duty to notify was mostly satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all three notice elements. The February 2005 letter 
was sent prior to the initial RO decision in this matter.  
That letter informed the veteran of the evidence needed to 
substantiate his claim for service connection and of the 
veteran's and VA's respective duties for obtaining evidence.  

It is acknowledged that the duty to notify with regard to how 
VA assigns disability ratings and effective dates for a claim 
for service connection was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.   Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The VCAA duty to notify with regard to assignment of 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2006.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim as far as assigning a initial disability rating.  It 
also provided examples of the types of medical and lay 
evidence that he could submit, or request VA to obtain, that 
are relevant to establishing a disability rating.  Thus, the 
notice defect with respect to disability ratings was cured.

Although the October 2006 notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice with 
respect to disability ratings and effective dates.  Not only 
has the veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in April 
2007 and a supplemental statement of the case issued in May 
2008, after the notice was provided.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed and decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service treatment 
records.  An appropriate audiological examination was 
afforded the veteran in May 2005.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


